 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFERY JOHN MILLS,                                No. 2:17-cv-2195 WBS DB
12                        Petitioner,                    DEATH PENALTY CASE
13           v.
14    RONALD DAVIS,                                      ORDER
15                        Respondent.
16

17          Petitioner is a condemned state prisoner proceeding with a petition for a writ of habeas

18   corpus under 28 U.S.C. § 2254. On June 13, 2019, the parties filed a joint statement regarding

19   the exhaustion status of the claims in the amended petition. (ECF No. 37.) They agree that

20   numerous issues are unexhausted and specifically identify those issues. (See id. at 2-5.)

21   Petitioner states that he intends to file a motion for stay and abeyance of these proceedings

22   pending exhaustion of these issues in state court. The parties have proposed a briefing schedule

23   for that motion. The court finds the proposed schedule appropriate.

24          Accordingly, and good cause appearing, IT IS HEREBY ORDERED that:

25          1. Within 45 days of the filed date of this order, petitioner shall file any motion to stay

26                and abey these proceedings pending exhaustion of the issues identified in the parties’

27                June 13 joint statement.

28          2. Within 30 days of the filing of that motion, respondent shall file a response.
                                                        1
 1             3. Within 15 days of the filing of a response, petitioner may file a reply.

 2             4. The motion need not be set for oral argument. If the court finds argument necessary, it

 3                  will schedule a hearing.

 4   Dated: June 14, 2019

 5

 6

 7

 8

 9

10

11

12

13

14   DLB:9
     DB/orders.capital/mills stay brf.or
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
